Title: From Thomas Jefferson to Thomas Sim Lee, 26 October 1780
From: Jefferson, Thomas
To: Lee, Thomas Sim



Sir
Richmond Octo: 26. 1780.

The Executive of this State, think it expedient and necessary that under our present circumstances the prisoners of war under  the Convention of Saratoga, be removed from their present situation. Many circumstances have led to this necessity. It will be utterly impracticable as long as they remain with us to prevent the hostile army now in this State from being reinforced by numerous desertions from this corps and this expectation may be one among the probable causes of this movement of the enemy. Should moreover a rescue of them be attempted the extensive disaffection which has been lately discovered, and almost total want of arms in the hands of our good people, render the success of such an enterprize by no means desperate. The fear of this and of the dangerous convulsions to which such an attempt wou’d expose us, diverts the attention of a very considerable part of our militia from an opposition to the invading enemy. An order has therefore been this day issued to Colo. Wood to take immediate measures for their removal to fort Frederick in your State agreeable to a resolution of Congress of september 20. 1780. of which your Excellency has I believe been apprized. Every aid has been and will be given him for transporting, guarding and subsisting them on the road, which our powers could accomplish. Notice of this measure is sent by the present conveyance to their Excellencies the President of Congress and General Washington.
I have the Honor to be with the most perfect esteem and respect Your Excellency’s most obedient and most humble servant,

Th: Jefferson

